United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0561
Issued: July 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 16, 2019 appellant filed a timely appeal from a December 14, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish total disability for
the period April 4 through 6, 2018 causally related to his accepted July 31, 2001 employment
injury.
FACTUAL HISTORY
On July 31, 2001 appellant, then a 36-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, he was lifting a flat tub off of a truck when his right knee
1

5 U.S.C. § 8101 et seq.

popped while in the performance of duty. He did not stop work. On October 19, 2001 OWCP
accepted appellant’s claim for right knee strain. It authorized compensation benefits for
intermittent disability beginning October 16, 2001. On April 12, 2010 OWCP expanded
acceptance of appellant’s claim to include tear of the right medial meniscus and unspecified
internal derangement of the right knee. On January 27, 2011 appellant underwent an arthroscopic
major synovectomy and medial meniscectomy of the right knee. He returned to full duty on
May 2, 2011. Appellant continued to claim intermittent periods of total disability from April 19,
2014 through January 19, 2017 for which he received compensation.
On April 17, 2018 appellant filed a claim for compensation (Form CA-7) for leave without
pay (LWOP) for disability during the period April 4 through 6, 2018. He used eight hours of
LWOP per day due to right knee pain.
In an April 25, 2018 development letter, OWCP advised appellant of the deficiencies of
his claim. It requested additional medical evidence from him to establish disability for the entire
period claimed. OWCP afforded appellant 30 days to respond.2
By decision dated July 19, 2018, OWCP denied appellant’s claim for compensation for
disability for the period April 4 through 6, 2018. It found that he failed to submit any evidence to
support his claim for LWOP causally related to his accepted work-related medical conditions.
On September 21, 2018 appellant requested reconsideration of the July 19, 2018 decision.
He contended that he did not work on April 4 through 6, 2018 due to knee pain. Appellant noted
that he was out of medication and his last knee injection was in December 2014. He reported that
his physician had died and that he was unable to immediately find a new one. Appellant later
sought treatment with Dr. Harwinder Singh, a Board-certified physiatrist on April 10, 2018.
In a note dated September 12, 2018, Dr. Singh reported that due to increased pain appellant
was advised not to work on April 4 through 6, 2018. He noted that he first examined appellant on
April 10, 2018.
By decision dated December 14, 2018, OWCP denied modification of the July 19, 2018
decision. It found no medical evidence was received to support that appellant’s claim for LWOP
was causally related to the accepted work-related medical conditions.

2

Appellant continued to file Form CA-7s for intermittent dates of total disability from April 18 through
December 5, 2018. On July 18, 2018 OWCP authorized 27.97 hours of compensation from April 18 through
June 13, 2018. On September 25, 2018 it authorized 2 hours of compensation on July 6, 2018 and 3.76 hours of
compensation on September 12, 2018. On November 23, 2018 OWCP authorized 2.85 hours of compensation on
November 9, 2018.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4
Under FECA, the term disability means “the incapacity, because of an employment injury,
to earn the wages the employee was receiving at the time of injury.”5 The question of whether an
employee is disabled from work is an issue that must be resolved by competent medical evidence.6
The employee is responsible for providing sufficient medical evidence to justify payment of any
compensation sought.7
For each period of disability claimed, the employee has the burden of proof to establish
that he or she was disabled from work as a result of the accepted employment injury.8 The Board
will not require OWCP to pay compensation for disability in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so,
would essentially allow an employee to self-certify his or her disability and entitlement to
compensation.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish disability for
the period April 4 through 6, 2018, causally related to his accepted employment injuries.
While OWCP accepted appellant’s July 31, 2001 employment injury for right knee strain
and tear of the right medial meniscus and unspecified internal derangement of the right knee, he
bears the burden of proof to establish through rationalized medical evidence that he was totally
disabled during the claimed period April 4 through 6, 2018 and that his disability was causally
related to the accepted injuries.10
In support of his claim for disability, appellant provided a note dated September 12, 2018
from Dr. Singh. Dr. Singh reported that, due to increased pain, appellant was advised not to work
3

Supra note 1.

4
See C.R., Docket No. 18-1805 (issued May 10, 2019); Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton,
40 ECAB 1143 (1989).
5

20 C.F.R. § 10.5(f).

6

S.A., Docket No. 18-0399 (issued October 16, 2018); see also R.C., 59 ECAB 546, 551 (2008).

7

Id.; see T.A., Docket No. 18-0431 (issued November 7, 2018); see also Amelia S. Jefferson, 57 ECAB 183 (2005).

8

See S.M., Docket No. 17-1557 (issued September 4, 2018); William A. Archer, 55 ECAB 674, 679 (2004);
Fereidoon Kharabi, 52 ECAB 291, 293 (2001).
9

T.L., Docket No. 18-0934 (issued May 8, 2019); Sandra D. Pruitt, 57 ECAB 126 (2005).

10

See V.P., Docket No. 09-0337 (issued August 4, 2009).

3

on April 4 through 6, 2018 and noted that he first examined appellant on April 10, 2018. The
Board has held that the mere diagnosis of “pain” does not constitute the basis for payment of
compensation.11 Furthermore, the Board has held that a medical report is of no probative value if
it does not provide a firm diagnosis of a particular medical condition or offer a specific opinion as
to whether the accepted employment incident caused or aggravated the claimed condition.12 As
Dr. Singh’s note does not provide a firm diagnosis nor an opinion on the causal relationship
between appellant’s accepted injuries and his claimed disability for work, it is insufficient to
establish appellant’s claim for disability due to LWOP for the period April 4 through 6, 2018.
As the medical evidence of record is insufficient to establish that appellant was disabled
from work for the period April 4 through 6, 2018 due to his accepted right knee conditions, the
Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period April 4 through 6, 2018, causally related to his accepted July 31, 2001 employment
injury.

11

T.G., Docket No. 18-1064 (issued April 26, 2019); Robert Broome, 55 ECAB 339 (2004).

12

C.R., supra note 4; J.M., Docket No. 16-0306 (issued May 5, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the December 14, 2018 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: July 26, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

